268 F.2d 582
106 U.S.App.D.C. 6
David KLETTER, Appellant,v.Christian A. HERTER, Secretary of State, Appellee.
No. 11974.
United States Court of Appeals District of Columbia Circuit.
June 4, 1959.

Mr. Chester C. Shore, Washington, D.C., for appellant.
Mr. Jack Marshall Stark, Asst. U.S. Atty., with whom Messrs.  Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and FAHY and WASHINGTON, Circuit judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court, denying plaintiff-appellant's prayer for a decree declaring him to be an American citizen.  The facts and issues are set forth in detail in the opinion of Judge Morris, reported at 1953, 111 F. Supp. 593.1  After considering the contentions advanced, it is clear to us that appellant has never been an American citizen.  See, in addition to the authorities cited in 111 F. Supp. at 597, the legislative history of Section 5 of the Act of March 2, 1907, ch. 2534, 34 Stat. 1229, the statut2 ory provision relied on by appellant.  H.R.Doc. No. 326, 59th Cong., 2d Sess. 33, 35 (1906); see also H.R.Rep. No. 1110, 67th Cong., 2d Sess. 2, 3 (1922).  The judgment of the District Court must therefore be


2
Affirmed.



1
 The reasons for the delay in bringing on the appeal need not be recited here.  We note, however, that appellant does not appear to have been personally neglectful of the appeal, nor has his present attorney-- one of several retained from time to time by appellant-- been dilatory


2
 Now 8 U.S.C.A. 1432